DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 18, 2021, May 11, July 20, and December 30, 2020, were filed on and after the mailing date of the Application on May 11, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on May 11, 2020.  These drawings are accepted.

Response to Amendment
Amendments filed May 18, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered. No new matter added.

Response to Arguments
Applicant’s arguments, see Remarks page 10, filed May 18, 2021, with respect to Claim 3 rejection under 35 U.S.C. § 112(b), as being indefinite have been fully considered and are persuasive in view of the amendment of Claims 1 and 3.  The rejection under 35 U.S.C. § 112(b) of Claim 3 has been withdrawn. 

Applicant’s arguments, see Remarks pages 10-13, filed May 18, 2021, with respect to the rejections of claims
 1-7 and 9-20 under 35 U.S.C. § 103(a) as being unpatentable over Subbaramoo et al.  (U.S. Patent Application Publication 2013/0316687A1) hereinafter "Subbaramoo" in view of Scott et al.  (U.S. Patent Application Publication 2017/0289766A1) hereinafter "Scott";
8 under 35 U.S.C. § 103(a) as being unpatentable over Subbaramoo, in view of Scott, further in view of Jiang (PCT Patent Application Publication WO2019/206091A1) hereinafter "Jiang" have been fully considered but they are not persuasive. 
Applicant submits (See Remarks pages 11- 12): “Subbaramoo fails to disclose "responsive to the determination of the movement and the intent to disengage, reducing the high-level state of the user equipment from the high-level state to an intermediate-level state or low-level state, the high-level state being a high-access, high-power, or high-information state," wherein "an access state corresponds to access rights available to the user to at least one of data, applications, functions, components, or accounts of the user equipment; a power state corresponds to an amount of power to one or more power-consuming components of an authentication system associated with the user equipment to authenticate the user; and an information state corresponds to an amount of information presented to the user on a display associated with the user equipment."” Applicant further allegedly supports this statement quoting the Subbaramoo, paragraphs [0036], [0037] to distinguish “different mode of operation” of Subbaramoo from different “level states” of the instant application by introducing the explicit Specification definitions into the amended claims 1 and 16. In particular  Applicant recite as the distinguishing feature "an access state corresponds to access rights available to the user to at least one of data, applications, functions, components, or accounts of the user equipment; a power state corresponds to an amount of power to one or more power-consuming components of an authentication system associated with the user equipment to authenticate the user; and an information state corresponds to an amount of information presented to the user on a display associated with the user equipment." In that Applicant concludes that “Subbaramoo makes no mention of changing from a high-access, high-power, or high-information state to an intermediate or low-level state for the access, power, or information state, as recited in amended claims 1 and 16. Instead, Subbaramoo discloses changing the "mode of operation" for a telephone call”. 
Examiner respectfully disagrees. Applicant is reminded that according to MPEP During patent examination and reexamination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis. In that the Examiner respectfully submits that the amended claim recites "an access state corresponds to access rights available to the user to at least one of data, applications, functions, components, or accounts of the user equipment; a power state corresponds to an amount of power to one or more power-consuming components of an authentication system associated with the user equipment to authenticate the user; and an information state corresponds to an amount of information presented to the user on a display associated with the user equipment." Examiner particularly interpret the Subbaramoo’s “mode of operation" (public or private) as “the access state” corresponding “to access rights available to the user to… functions …associated with the user equipment” in the instant application. At least in that the Applicant’s arguments are not persuasive. 
The Rejections of claims 1-20 under the 35 U.S.C. § 103(a) are respectfully maintained.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-7, 9-1 are rejected under 35 U.S.C. 103 as being unpatentable over Subbaramoo in view of Scott.
Regarding claim 1, Subbaramoo teaches a method comprising:
determining, while in a high-level state of a user equipment during which a user is interacting or has recently interacted with the user equipment before an inactivity time period expires, a movement of the user equipment, the movement indicating that the user equipment is being or has been moved, the determining based on inertial data received through an inertial measurement unit integral with the user equipment (Subbaramoo, Methods and systems for controlling group communications using a mobile device includes detecting a motion of the mobile device corresponding to a user placing the device on a surface”; paragraph [0041]: “a specified "timeout" period in the non-active communication mode”- an inactivity time period);
determining, by the user equipment, an intent to disengage, the intent to disengage indicating that the user intends to disengage with the user equipment (Subbaramoo, paragraph [0036]: “In particular, the detected action may be the motion and/or positioning of the device handset, such as the movement of the handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position. How the device detects the motion and/or positioning of the handset is not considered critical to the various embodiments of the invention. In general, any suitable system or technique for detecting motion, position and/or orientation of a handset, such as accelerometers, gyroscopes, or other sensors (user equipment), which can be correlated to a particular action of a user may be utilized” paragraph [0086]: “While the user is holding the device handset (e.g., the handset is in the first position 202 shown in FIG. 2), it may be assumed that the user intends to actively participate in the group communication session, or at the very least is in a position to listen to incoming audio. However, when the user places the handset down on a surface (e.g., the handset is in the third position 206 shown in FIG. 2), it may be the case that the user is still listening/participating in the communication session. However, it may also be the case that the user has become distracted, is on another call using another device, has left the room, and etc.-i.e. is no longer participating in the call. In various embodiments, when the mobile device detects that it has been placed on a surface, the device may monitor for the presence of the user and continue the communication in an active mode so long as the user is detected nearby”); and
responsive to the determination of the movement and the intent to disengage, reducing the high-level (Subbaramoo, paragraph [0055]: “For example, the sensor(s) 210, by detecting the position, orientation and/or movements of the handset 201, may indicate that the handset 201 is being held in front of the user 212 and away from the user's ear (as shown in FIG. 2), or is within a holster or other holding device, or is in a moving vehicle, or is in any other position/orientation that may be correlated to a public mode of operation” (high-level state)) state of the user equipment from the high-level state to an intermediate-level state or low-level state, the high-level state being a high-access, high-power, or high-information state (Subbaramoo, paragraph [0040]: “transition to higher-quality voice communication. Transitioning to higher-quality voice communications may include one or more of switching to a higher Quality of Service (QOS), utilizing a wider band codec or changing to a different codec, and activating noise cancellation feature. In some embodiments, moving the device to the ear may cause the device to re-allocate resources ( e.g., bandwidth) previously used for streaming video or other media content in order to provide higher-quality voice communication”), the intermediate-level state being, respectively, an intermediate-access, an intermediate-power, or an intermediate-information state (Subbaramoo, paragraph [0055]: “the device in a second position 204 (intermediate-information state), in which the handset 201 is positioned proximate the ear of the user 212. This position 204 may correspond to the device operating in a private mode. The sensor(s) 210 may detect a motion of the handset 201 (indicated by dashed line 222) corresponding to a transition between the first position 202 and the second position 204. The sensor(s) 210 may also detect a motion of the handset 201 (indicated by dashed line 224) corresponding to a transition between the second position 204 and the first position 202”), and the low-level state being, respectively, a low-access, a low-power, or a low-information state (Subbaramoo, paragraph [0056]: “the device in a third position 206 (low-level state), in which the handset 201 is placed on a stable, optionally stationary surface 214, such as a table or desk. In the third position 206, the handset 201 is placed in a "face-up" position with the front surface 203 of the handset 201 faced up towards the user 212. In embodiments, the sensor(s) 210 may be configured to detect when the device handset 201 is in the third position 206. The sensor(s) 210 may also be configured to detect a motion of the handset 201 (indicated by dashed line 226) corresponding to a transition between the first position 202 (or optionally the second position 204) and the third position 206. The sensor(s) 210 may also detect a motion of the handset 201 (indicated by dashed line 230) corresponding to a transition between the third position 206 and the first position 202 (or optionally the second position 204)”), wherein:
 an access state corresponds to access rights available to the user to at least one of data, applications, functions, components, or accounts of the user equipment (Subbaramoo paragraph [0038]: “The transition between public mode and private mode may also include a transition from sending/receiving unencrypted data to encrypting the communication session, and vice versa. The transition between public mode and private mode may also include changing the communication pathway of the call, such as routing the call through a different network or server, using a different security mode, or transitioning from a server-mediated communication to a direct peer-to-peer communication between two or more mobile devices”- access rights available to the user to functions of the user equipment);
a power state corresponds to an amount of power to one or more power consuming components of an authentication system associated with the user equipment to authenticate the user; and 
an information state corresponds to an amount of information presented to the user on a display associated with the user equipment (Examiner’s note: as long as claim limitation recites “at least one of”: an access, power or an information access state. To meet the claim limitations it is sufficient to meet just one limitation; the remaining limitations defining further states are irrelevant for meeting the claim limitations).
Subbaramoo does not teach determining, based on radar data the intent to disengage.
Scott teaches determining, based on radar data the intent to disengage (Scott paragraph [0050]: “radar or camera-based sensors 132 may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device… Distance and/or proximity can also be detected using ultrasonic detection, time-of-flight, radar, and/or other techniques”).
determining, based on the radar data the intent to disengage” is a key factor in the success of the method. As discussed by Subbaramoo, “the detected action may be the motion and/or positioning of the device handset, such as the movement of the handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position”. This practice is well known in the radar art and would follow in “radar or camera-based sensors may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device, presence in a different room than the client device, and so forth”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use “determining, based on the radar data the intent to disengage” and to incorporate it into the method of Subbaramoo since there are a finite number of identified, predictable potential solutions (i.e., using radar, IMU, camera or other sensors data) to the recognized need of indicating an intent to disengage by the user and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 2, Subbaramoo and Scott teach claimed invention as shown above for the claim 1. 
Subbaramoo does not teach the high-level state is the high-power state and reducing the high-level state reduces the high-power state to the intermediate-power state or the low-power state, the intermediate-power state using less power than the high-power state and the low-power state using less power than the intermediate-power state.
Scott teaches the high-level state is the high-power state and reducing the high-level state reduces the high-power state to the intermediate-power state or the low-power state, the intermediate-power state using less power than the high-power state and the low-power state using less power than the intermediate-power state (Scott paragraph [0019]: “According to various implementations, the power state of a computing device can be controlled based on sensing. Ibis includes switching the computing device or particular components of the device on/off or between different power states/modes based on information gathered via the sensors. When the computing device is in an active state, a digital assistant system operates to process voice commands, and output appropriate graphical user interface (UI) visualizations and/or audible signals to indicate to a user that the digital assistant is ready and able to process voice and/or visual commands and other input. Based on user interaction, the digital assistant can respond to queries, provide appropriate information, offer suggestions, adapt UI visualizations, and takes actions to assist the user depending on the context and sensor data”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method of Subbaramoo to include changing power states of Scott in order to enable “the transition to a different communication pathway” (Subbaramoo paragraph [0079]). As in the method of Subbaramoo, it is within the capabilities of one of ordinary skill in the art to use changing power states of Scott with the predicted result enabling the transition to a different communication pathway as needed in Subbaramoo.

Regarding claim 3, Subbaramoo and Scott teach claimed invention as shown above for the claim 2. 
Subbaramoo further teaches the authentication system, the authentication system associated with the user equipment to authenticate the user (Subbaramoo paragraph [0114]: “The first mobile device may identify particular individuals depicted in a multimedia file ( e.g., a photo or video) through metadata, such as "tagging" data, associated with the file and/ or via facial or voice recognition software. In embodiments, the first mobile device may identify at least one second mobile device when a calendar event is displayed that is common with one or more contacts”).
Subbaramoo does not teach reducing the high-power state to the intermediate-power state or the low-power state reduces a power state of a power-consuming component of an authentication system, the intermediate-power state or the low-power state insufficient for the power-consuming component to enable the authentication system.
Scott teaches reducing the high-power state to the intermediate-power state or the low-power state reduces a power state of a power-consuming component of an authentication system, the intermediate-power state or the low-power state insufficient for the power-consuming component to enable the authentication system (Scott paragraph [0083]: “The example user interfaces depicted in the scenario 500 include a low-power/waiting interface 502 in which the display 308 is off or in in a very dim mode. The interface 502, for instance, is output in the absence of user presence or otherwise when the system enters the low-power mode and waits for the next action. For instance, when a user is not detected in any of the proximity zones 302, 304, 306, the interface 502 is presented”; paragraph [0085]: “A user identified/detail interface 510 represents an expanded visualization that may be provide when the user moves closer to the client device 102 and/or is identified. For instance, the interface 510 can be presented when a user moves from the proximity zone 306 to the proximity zone 304 and is identified and/or authenticated as a particular user. The interface 510 may include various interaction options, customized elements, user-specific information, and so forth. Such details are appropriate when the system detects that the user is more engaged by moving closer, providing input, and so forth”; paragraph [0087]: “If the user moves farther away, such as to the proximity zone 306, the system may transition from using the interface 512 to one of the other interfaces 510, 504, since these interfaces may provide interaction modalities that are better suited to interaction from a longer distance”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify method taught in combination by Subbaramoo and Scott to include reducing the high-power state to the intermediate-power state or the low-power state reduces a power state of a power-consuming component of an authentication system, the intermediate-power state or the low-power state insufficient for the power-consuming component to enable the authentication system of Scott in order “to detect the user's compliance with the mode transition” (Subbaramoo paragraph  [0066]). As in the method taught in combination by Subbaramoo and Scott, it is within the capabilities of one of ordinary skill in the art to reduce the high-power state to the intermediate-power state or the low-power state reduces a power state of a power-the user's compliance with the mode transition”  as needed in Subbaramoo.

Regarding claim 4, Subbaramoo and Scott teach claimed invention as shown above for the claim 1. 
Subbaramoo further teaches the high-level state is the high-access state  and reducing the high-level state reduces the high-access state to the intermediate-access state or the low-access state (Subbaramoo paragraph [0019]: “method of transitioning between a public mode associated with communication using a first communication infrastructure and a private mode associated with communication using a second communication infrastructure using a mobile device”; paragraph [0037]: “the device may transition from a public mode of operation ( e.g., half-duplex in speakerphone mode) to a private mode of operation (e.g., full duplex earpiece mode or traditional cellphone mode)”), the intermediate-access state permitting less access than the high-access state to at least one of the data, applications, functions, components, or accounts of the user equipment and the low-access state permitting less access to at least one of the data, applications, functions, components, or accounts of the user equipment than the intermediate-access state (Subbaramoo paragraph [0038]: “The transition between public mode and private mode may also include a transition from sending/receiving unencrypted data to encrypting the communication session, and vice versa. The transition between public mode and private mode may also include changing the communication pathway of the call, such as routing the call through a different network or server, using a different security mode, or transitioning from a server-mediated communication to a direct peer-to-peer communication between two or more mobile devices”- permitting less access than the high-access state to functions; paragraph [0046]: “The communication system 100 may include a plurality of mobile devices 102, 104, 106, 108, which may be configured to communicate via cellular telephone network, a radio access network, WiFi network, WiMAX network, and/or other well-known technologies. Mobile devices 102, 104, 106, 108 may be configured to receive and transmit voice, data and control signals to and from a base station 110 (e.g., base transceiver station) which may be coupled to a controller (e.g., cellular base station, radio network controller, service gateway, etc.) operable to communicate the voice, data, and control signals between mobile devices and to other network destinations. The base station 110 may communicate with an access gateway 112, which may be a packet data serving node (PDSN), for example, and which may serve as the primary point of entry and exit of wireless device traffic. The access gateway 112 may be implemented in a single computing device or in many computing devices, either within a single network or across a wide area network, such as the Internet”).

Regarding claim 5, Subbaramoo and Scott teach claimed invention as shown above for the claim 4. 
Subbaramoo further teaches the high-access state is an unlocked state in which the user is authenticated by the user equipment and the low-level state is a locked state For example, moving the phone away from the ear may cause the phone to unlock video or other media features, such as by transitioning from 3G to 4G. As another example, moving the phone to the ear may cause the phone to transition to higher-quality voice communication”; paragraph [0042]: “the action that is detected may be the user placing the mobile device face down on a surface, which the device may treat as a command to (1) hang-up or otherwise terminate the communication session, or (2) enter a non-active communication mode as described above. In the case of(2) entering a non-active communication mode, the phone may be configured to hang-up or otherwise terminate the communication session after a specified "timeout" period”; paragraph [0114]: “mobile device may identify particular individuals depicted in a multimedia file ( e.g., a photo or video) through metadata, such as "tagging" data, associated with the file and/ or via facial or voice recognition software. In embodiments, the first mobile device may identify at least one second mobile device when a calendar event is displayed that is common with one or more contacts”).

Regarding claim 6, Subbaramoo and Scott teach claimed invention as shown above for the claim 1. 
Subbaramoo further teaches the high-level state is the high-information state and reducing the high-level state reduces the high-information state to the intermediate-information state or the low-information state, the intermediate-information state presenting, on the display associated with the user equipment, less information than the The device 102 optionally may provide feedback to the user that the device is entering non active communication mode (e.g., the device may provide a beep or audio tone, the display screen or an indicator light may flash yellow, etc.). The device 102 may remain in a non-active communication mode in block 918. Optionally, while the device is in non-active communication mode, the device may buffer or otherwise record incoming voice and/or other data for later playback in optional block 920. The device 102 may continue to monitor for the presence of the user in block 922. Thus, if for example the user has stepped out of the room and returns while the device is in non-active communication mode, the device may detect the presence of the user (i.e., determination block 924="Yes"), and the device may resume the communication session in an active mode in block 930”; paragraph [0113]: “The user interface may be a display screen, such as a touchscreen interface, which may display text and/or graphical elements to the user”; paragraph [0116]: “If the user interface displays a video clip in which a particular contact is present, then the first mobile device may infer that the new communication channel should be a video call. If the user interface displays a photo of the contact, then the first mobile device may infer that the new communication channel should be a "touchpoints call," and so forth. As discussed above, a "touchpoints" call may include a conversation or session through which two or more users may share media content, such as a picture, video, slide presentation, etc., and which a user may visually indicate portions or features of the content on another user's device”; paragraph [0129]: “In response to the detected fifth motion, the device may close the communication channel with the at least one second mobile device. For example, the fifth motion may correspond to the user placing the mobile device face-up or face-down on a surface, or any motion that may indicate that the user intends to end the communication session”).

Regarding claim 7, Subbaramoo and Scott teach claimed invention as shown above for the claim 6. 
Subbaramoo further teaches the high-information state is configured to present information that is personally associated with the user and the low-information state is configured to present no information personally associated with the user (Subbaramoo paragraph [0004]: “maintaining the communication with the at least one second mobile device in an active mode while the user is detected in proximity to the device, and entering a non-active communication mode when the user is not detected in proximity to the device”; paragraph [0044]: “Further embodiments include methods and systems of communication using a mobile device that includes detecting a movement of the mobile device corresponding to a particular user action”; paragraph [0114]: “mobile device may identify particular individuals depicted in a multimedia file ( e.g., a photo or video) through metadata, such as "tagging" data, associated with the file and/ or via facial or voice recognition software”).

Regarding claim 9, Subbaramoo and Scott teach claimed invention as shown above for the claim 1. 
Subbaramoo further teaches determining, prior to determining the movement of the user equipment, that the user is interacting or has recently interacted with the user equipment before the inactivity time period expires, the determining that the user is or has recently interacted with the user equipment (Subbaramoo paragraph [0004]: “detecting a motion of the device corresponding to a user placing the mobile device on a surface, maintaining the communication with the at least one second mobile device in an active mode while the user is detected in proximity to the device, and entering a non-active communication mode when the user is not detected in proximity to the device”; paragraph [0006]: “detecting a motion of the first mobile device corresponding to a particular user action, and in response to the detected motion, entering a non-active communication mode of communication with the at least one second mobile device”; paragraph [0050]: “The mobile device may also include at least one sensor that generates signals that may be interpreted by the processor to determine the motion, position and/or orientation of the device handset at any given time as is known in the art”) based on at least one of: prior data indicating an intent to engage by the user (Subbaramoo paragraph [0036]: “In particular, the detected action may be the motion and/or positioning of the device handset, such as the movement of the handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position”); audio data indicating a command or input received from the user through a microphone (Subbaramoo paragraph [0063]: “In embodiments, the indication maybe a feedback cue (e.g., an audio, visual and/or haptic signal)”); or touch data indicating an input or interaction by the user through a touch-sensitive display or other sensor (Subbaramoo paragraph [0066]: “mobile device 102 may detect an input from the user that may be received at a user interface (e.g., a touchscreen display, keypad, etc.)”).
Subbaramoo does not teach radar data indicating an intent to engage.
Scott teaches radar data indicating an intent to engage (Scott paragraph [0050]: “radar or camera-based sensors 132 may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device… Distance and/or proximity can also be detected using ultrasonic detection, time-of-flight, radar, and/or other techniques”).
Since “radar data indicating an intent to engage by the user” is a key factor in the success of the method. As discussed by Subbaramoo, “the detected action may be the motion and/or positioning of the device handset, such as the movement of the handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position”. This practice is well known in the radar art and would follow in “radar or camera-based sensors may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device, presence in a different room than the client device, and so forth”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use “radar data indicating an intent to engage by the user” and to incorporate it into the method of Subbaramoo since there are a finite number of identified, predictable potential solutions (i.e., radar, IMU, camera) to the recognized need 
Regarding claim 10, Subbaramoo and Scott teach claimed invention as shown above for the claim 1. 
Subbaramoo further teaches the movement is a change in movement relative to an immediately-prior movement of the user equipment (Subbaramoo paragraph [0036]: “a mobile device that includes detecting a movement of the mobile device associated with transitioning from speaker phone mode to earpiece mode, or vice versa, and in response to detecting such movement, automatically transitioning the device to a different mode of operation. In particular, the detected action may be the motion and/or positioning of the device handset, such as the movement of the handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position”).

Regarding claim 11, Subbaramoo and Scott teach claimed invention as shown above for the claim 1. 
Subbaramoo further teaches the determining the intent to disengage is responsive to receiving, from a movement manager, the determination of the movement of the user equipment (Subbaramoo paragraph [0044]: “methods and systems of communication using a mobile device that includes detecting a movement of the mobile device corresponding to a particular user action, and in response to detecting such movement, automatically establishing a new communication channel with one or more target device(s)”).
Subbaramoo does not teach determining the intent to disengage based on the radar data.
Scott teaches determining the intent to disengage based on the radar data (Scott paragraph [0050]: “radar or camera-based sensors 132 may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device… Distance and/or proximity can also be detected using ultrasonic detection, time-of-flight, radar, and/or other techniques”).
Since “determining the intent to disengage based on the radar data” is a key factor in the success of the method. As discussed by Subbaramoo, “the detected action may be the motion and/or positioning of the device handset, such as the movement of the handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position”. This practice is well known in the radar art and would follow in “radar or camera-based sensors may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device, presence in a different room than the client device, and so forth”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use “determining the intent to disengage based on the radar data” and to incorporate it into the method of Subbaramoo since there are a finite number of identified, predictable potential solutions (i.e., using radar, IMU, camera or other sensors data) to the recognized need of indicating an intent to disengage by the user and 

Regarding claim 12, Subbaramoo and Scott teach claimed invention as shown above for the claim 1. 
Subbaramoo further teaches the high-level state includes two or more of the high-level access, power, or information states, and wherein reducing the high-level state of the user equipment reduces the two or more of the high-level states to respective intermediate-level states or low-level states (Subbaramoo paragraph [0044]: “a mobile device that includes detecting a movement of the mobile device corresponding to a particular user action, and in response to detecting such movement, automatically establishing a new communication channel with one or more target device(s). In other words, a particular movement of the device ( e.g., a rotation, flicking, shaking of the device) triggers a phone call being placed, or the "floor'' being requested in a half-duplex communication session, or a video call being started, etc. In embodiments, the new communication channel may be a synchronous communication channel, such as a full-duplex or half-duplex voice or video channel (as opposed to an asynchronous channel, such as e-mail or SMS)”; paragraph [0045]: “during a PTT communication session a first mobile device may detect a first motion and in response to the detected motion, the device may initiate or launch a half-duplex group communication application, such as a Push-to-Talk (PTT) application. A detected second motion may trigger the device to request the "floor'' in a half-duplex communication. A detected third motion may trigger the device to release the floor”).

Regarding claim 13, Subbaramoo and Scott teach claimed invention as shown above for the claim 1. 
Subbaramoo further teaches prior to determining the movement of the user equipment based on the inertial data from the inertial measurement unit and prior to determining the intent to disengage, determining that the inactivity time period has expired, the inactivity time period starting when a last touch, audio, or gesture input was received by the user equipment (Subbaramoo paragraph [0042]: “the action that is detected may be the user placing the mobile device face down on a surface, which the device may treat as a command to (1) hang-up or otherwise terminate the communication session, or (2) enter a non-active communication mode as described above. In the case of (2) entering a non-active communication mode, the phone may be configured to hang-up or otherwise terminate the communication session after a specified "timeout" period”).
Subbaramoo does not teach determining the intent to disengage based on the radar data from the radar system.
Scott teaches determining the intent to disengage based on the radar data from the radar system (Scott paragraph [0050]: “radar or camera-based sensors 132 may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device… Distance and/or proximity can also be detected using ultrasonic detection, time-of-flight, radar, and/or other techniques”).
Since “determining the intent to disengage based on the radar data from the radar system” is a key factor in the success of the method. As discussed by Subbaramoo, “the detected action may be the motion and/or positioning of the device handset, such as the movement of the handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position”. This practice is well known in the radar art and would follow in “radar or camera-based sensors may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device, presence in a different room than the client device, and so forth”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use “determining the intent to disengage based on the radar data from the radar system” and to incorporate it into the method of Subbaramoo since there are a finite number of identified, predictable potential solutions (i.e., using radar system, IMU, camera or other sensors data) to the recognized need of indicating an intent to disengage by the user and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 14, Subbaramoo and Scott teach claimed invention as shown above for the claim 1. 
Subbaramoo further teaches the intent to disengage is determined based on the data indicating that the user is retracting an arm or hand away from the user equipment, device may monitor for the presence or proximity of the user, such as by detecting the user's voice, detecting a movement of the device, detecting the use of other device(s) by the user in the vicinity, or using biometric sensors”; paragraph [0042]: “the action that is detected may be the user placing the mobile device face down on a surface, which the device may treat as a command to (1) hang-up or otherwise terminate the communication session, or (2) enter a non-active communication mode as described above. In the case of (2) entering a non-active communication mode, the phone may be configured to hang-up or otherwise terminate the communication session after a specified "timeout" period”; paragraph [0053]: “the user action may be a movement of the device handset, such as the movement of the Handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position”).
Subbaramoo does not teach the intent to disengage is determined based on the radar data.
Scott teaches the intent to disengage is determined based on the radar data (Scott paragraph [0050]: “radar or camera-based sensors 132 may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device… Distance and/or proximity can also be detected using ultrasonic detection, time-of-flight, radar, and/or other techniques”).
the intent to disengage is determined based on the radar data” is a key factor in the success of the method. As discussed by Subbaramoo, “the detected action may be the motion and/or positioning of the device handset, such as the movement of the handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position”. This practice is well known in the radar art and would follow in “radar or camera-based sensors may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device, presence in a different room than the client device, and so forth”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use “determining the intent to disengage based on the radar data” and to incorporate it into the method of Subbaramoo since there are a finite number of identified, predictable potential solutions (i.e., using radar system, IMU, camera or other sensors data) to the recognized need of indicating an intent to disengage by the user and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 15, Subbaramoo and Scott teach claimed invention as shown above for the claim 1. 
Subbaramoo further teaches the intent to disengage is determined based on the data indicating an intent to engage, by the user, with another object, a person, another device, or another user equipment (Subbaramoo paragraph [0054]: “the sensor(s) 210 may indicate that the device handset 201 is in a position and/or orientation corresponding to operation in a public mode. For example, the sensor(s) 210, by detecting the position, orientation and/or movements of the handset 201, may indicate that the handset 201 is being held in front of the user 212 and away from the user's ear (as shown in FIG. 2), or is within a holster or other holding device, or is in a moving vehicle, or is in any other position/orientation that may be correlated to a public mode of operation”; paragraph [0093]: “the detected movement of placing the mobile device handset "face down" on a surface may cause the device to directly enter a non-active communication mode. By the action of the user placing the handset face down on a surface (e.g., the handset is moved to the fourth position 208 shown in FIG. 2), it may be inferred that the user no longer wishes to participate in the communication session”).
Subbaramoo does not teach the intent to disengage is determined based on the radar data.
Since “the intent to disengage is determined based on the radar data” is a key factor in the success of the method. As discussed by Subbaramoo, “the detected action may be the motion and/or positioning of the device handset, such as the movement of the handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position”. This practice is well known in the radar art and would follow in “radar or camera-based sensors may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device, presence in a different room than the client device, and so forth”.
determining the intent to disengage based on the radar data” and to incorporate it into the method of Subbaramoo since there are a finite number of identified, predictable potential solutions (i.e., using radar system, IMU, camera or other sensors data) to the recognized need of indicating an intent to disengage by the user and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 16, Subbaramoo teaches an apparatus configured to:
determine, while in a high-level state of the apparatus during which a user is interacting or has recently interacted with the apparatus before an inactivity time period expires, a movement of the apparatus, the movement indicating that the apparatus is being or has been moved, the determining by a movement manager and based on inertial data received through an inertial measurement unit integral with the apparatus (Subbaramoo, abstract: “Methods and systems for controlling group communications using a mobile device includes detecting a motion of the mobile device corresponding to a user placing the device on a surface”; paragraph [0041]: “a specified "timeout" period in the non-active communication mode”- an inactivity time period);
determine an intent to disengage, the intent to disengage indicating that the user intends to disengage with the apparatus (Subbaramoo, paragraph [0036]: “In particular, the detected action may be the motion and/or positioning of the device handset, such as the movement of the handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position. How the device detects the motion and/or positioning of the handset is not considered critical to the various embodiments of the invention. In general, any suitable system or technique for detecting motion, position and/or orientation of a handset, such as accelerometers, gyroscopes, or other sensors (user equipment), which can be correlated to a particular action of a user may be utilized” paragraph [0086]: “While the user is holding the device handset (e.g., the handset is in the first position 202 shown in FIG. 2), it may be assumed that the user intends to actively participate in the group communication session, or at the very least is in a position to listen to incoming audio. However, when the user places the handset down on a surface (e.g., the handset is in the third position 206 shown in FIG. 2), it may be the case that the user is still listening/participating in the communication session. However, it may also be the case that the user has become distracted, is on another call using another device, has left the room, and etc.-i.e. is no longer participating in the call. In various embodiments, when the mobile device detects that it has been placed on a surface, the device may monitor for the presence of the user and continue the communication in an active mode so long as the user is detected nearby”); and
responsive to the determination of the movement and the intent to disengage, reduce, by a state manager, the high-level (Subbaramoo, paragraph [0055]: “For example, the sensor(s) 210, by detecting the position, orientation and/or movements of the handset 201, may indicate that the handset 201 is being held in front of the user 212 and away from the user's ear (as shown in FIG. 2), or is within a holster or other holding device, or is in a moving vehicle, or is in any other position/orientation that may be correlated to a public mode of operation” (high-level state)) state of the apparatus from the high-level state to an intermediate-level state or low-level state, the high-level state being a high-access, high-power, or high-information state (Subbaramoo, paragraph [0040]: “transition to higher-quality voice communication. Transitioning to higher-quality voice communications may include one or more of switching to a higher Quality of Service (QOS), utilizing a wider band codec or changing to a different codec, and activating noise cancellation feature. In some embodiments, moving the device to the ear may cause the device to re-allocate resources ( e.g., bandwidth) previously used for streaming video or other media content in order to provide higher-quality voice communication”), the intermediate-level state being, respectively, an intermediate-access, an intermediate-power, or an intermediate-information state (Subbaramoo, paragraph [0055]: “the device in a second position 204 (intermediate-information state), in which the handset 201 is positioned proximate the ear of the user 212. This position 204 may correspond to the device operating in a private mode. The sensor(s) 210 may detect a motion of the handset 201 (indicated by dashed line 222) corresponding to a transition between the first position 202 and the second position 204. The sensor(s) 210 may also detect a motion of the handset 201 (indicated by dashed line 224) corresponding to a transition between the second position 204 and the first position 202”), and the low-level state being, respectively, a low-access, a low-power, or a low-information state (Subbaramoo, paragraph [0056]: “the device in a third position 206 (low-level state), in which the handset 201 is placed on a stable, optionally stationary surface 214, such as a table or desk. In the third position 206, the handset 201 is placed in a "face-up" position with the front surface 203 of the handset 201 faced up towards the user 212. In embodiments, the sensor(s) 210 may be configured to detect when the device handset 201 is in the third position 206. The sensor(s) 210 may also be configured to detect a motion of the handset 201 (indicated by dashed line 226) corresponding to a transition between the first position 202 (or optionally the second position 204) and the third position 206. The sensor(s) 210 may also detect a motion of the handset 201 (indicated by dashed line 230) corresponding to a transition between the third position 206 and the first position 202 (or optionally the second position 204)”), wherein:
 an access state corresponds to access rights available to the user to at least one of data, applications, functions, components, or accounts of the user equipment (Subbaramoo paragraph [0038]: “The transition between public mode and private mode may also include a transition from sending/receiving unencrypted data to encrypting the communication session, and vice versa. The transition between public mode and private mode may also include changing the communication pathway of the call, such as routing the call through a different network or server, using a different security mode, or transitioning from a server-mediated communication to a direct peer-to-peer communication between two or more mobile devices”- access rights available to the user to functions of the user equipment);

an information state corresponds to an amount of information presented to the user on a display associated with the user equipment (Examiner’s note: as long as claim limitation recites “at least one of”: an access, power or an information access state. To meet the claim limitations it is sufficient to meet just one limitation; the remaining limitations defining further states are irrelevant for meeting the claim limitations).
Subbaramoo does not teach determining, based on radar data the intent to disengage.
Scott teaches determining, based on radar data the intent to disengage (Scott paragraph [0050]: “radar or camera-based sensors 132 may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device… Distance and/or proximity can also be detected using ultrasonic detection, time-of-flight, radar, and/or other techniques”).
Since “determining, based on the radar data the intent to disengage” is a key factor in the success of the apparatus. As discussed by Subbaramoo, “the detected action may be the motion and/or positioning of the device handset, such as the movement of the handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position”. This practice is well known in the radar art and would follow in “radar or camera-based sensors may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device, presence in a different room than the client device, and so forth”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use “determining, based on the radar data the intent to disengage” and to incorporate it into the apparatus of Subbaramoo since there are a finite number of identified, predictable potential solutions (i.e., using radar, IMU, camera or other sensors data) to the recognized need of indicating an intent to disengage by the user and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 17, Subbaramoo and Scott teach claimed invention as shown above for the claim 16. 
Subbaramoo further teaches the high-level state is the high-information state and reducing the high-level state reduces the high-information state to the intermediate-information state or the low-information state, the intermediate-information state presenting, on a display associated with the apparatus, less information than the high-information state and the low-information state presenting, on the display, less information than the intermediate-information state  (Subbaramoo paragraph [0090]: “The device 102 optionally may provide feedback to the user that the device is entering non active communication mode (e.g., the device may provide a beep or audio tone, the display screen or an indicator light may flash yellow, etc.). The device 102 may remain in a non-active communication mode in block 918. Optionally, while the device is in non-active communication mode, the device may buffer or otherwise record incoming voice and/or other data for later playback in optional block 920. The device 102 may continue to monitor for the presence of the user in block 922. Thus, if for example the user has stepped out of the room and returns while the device is in non-active communication mode, the device may detect the presence of the user (i.e., determination block 924="Yes"), and the device may resume the communication session in an active mode in block 930”; paragraph [0113]: “The user interface may be a display screen, such as a touchscreen interface, which may display text and/or graphical elements to the user”; paragraph [0116]: “If the user interface displays a video clip in which a particular contact is present, then the first mobile device may infer that the new communication channel should be a video call. If the user interface displays a photo of the contact, then the first mobile device may infer that the new communication channel should be a "touchpoints call," and so forth. As discussed above, a "touchpoints" call may include a conversation or session through which two or more users may share media content, such as a picture, video, slide presentation, etc., and which a user may visually indicate portions or features of the content on another user's device”; paragraph [0129]: “In response to the detected fifth motion, the device may close the communication channel with the at least one second mobile device. For example, the fifth motion may correspond to the user placing the mobile device face-up or face-down on a surface, or any motion that may indicate that the user intends to end the communication session”).

Regarding claim 18, Subbaramoo and Scott teach claimed invention as shown above for the claim 17. 
Subbaramoo further teaches the high-information state is configured to present information that is personally associated with the user and the low-information state is configured to present no information personally associated with the user (Subbaramoo paragraph [0004]: “maintaining the communication with the at least one second mobile device in an active mode while the user is detected in proximity to the device, and entering a non-active communication mode when the user is not detected in proximity to the device”; paragraph [0044]: “Further embodiments include methods and systems of communication using a mobile device that includes detecting a movement of the mobile device corresponding to a particular user action”; paragraph [0114]: “mobile device may identify particular individuals depicted in a multimedia file ( e.g., a photo or video) through metadata, such as "tagging" data, associated with the file and/ or via facial or voice recognition software”).

Regarding claim 19, Subbaramoo and Scott teach claimed invention as shown above for the claim 16. 
Subbaramoo further teaches the intent to disengage is determined based on the data indicating that the user is retracting an arm or hand away from the apparatus, looking away from the apparatus, turning the user's body away from the apparatus, or walking away from the apparatus (Subbaramoo paragraph [0041]: “device may monitor for the presence or proximity of the user, such as by detecting the user's voice, detecting a movement of the device, detecting the use of other device(s) by the user in the vicinity, or using biometric sensors”; paragraph [0042]: “the action that is detected may be the user placing the mobile device face down on a surface, which the device may treat as a command to (1) hang-up or otherwise terminate the communication session, or (2) enter a non-active communication mode as described above. In the case of (2) entering a non-active communication mode, the phone may be configured to hang-up or otherwise terminate the communication session after a specified "timeout" period”; paragraph [0053]: “the user action may be a movement of the device handset, such as the movement of the Handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position”).
Subbaramoo does not teach the intent to disengage is determined based on the radar data.
Scott teaches the intent to disengage is determined based on the radar data (Scott paragraph [0050]: “radar or camera-based sensors 132 may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device… Distance and/or proximity can also be detected using ultrasonic detection, time-of-flight, radar, and/or other techniques”).
Since “the intent to disengage is determined based on the radar data” is a key factor in the success of the apparatus. As discussed by Subbaramoo, “the detected action may be the motion and/or positioning of the device handset, such as the movement of the handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position”. This practice is well known in the radar art and would follow in “radar or camera-based sensors may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device, presence in a different room than the client device, and so forth”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use “determining the intent to disengage based on the radar data” and to further incorporate it into the apparatus taught by the combination of Subbaramoo and Scott since there are a finite number of identified, predictable potential solutions (i.e., using radar system, IMU, camera or other sensors data) to the recognized need of indicating an intent to disengage by the user and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 20, Subbaramoo and Scott teach claimed invention as shown above for the claim 16. 
Subbaramoo further teaches the intent to disengage is determined based on the radar data indicating an intent to engage, by the user, with another object, a person, another device, or another apparatus (Subbaramoo paragraph [0054]: “the sensor(s) 210 may indicate that the device handset 201 is in a position and/or orientation corresponding to operation in a public mode. For example, the sensor(s) 210, by detecting the position, orientation and/or movements of the handset 201, may indicate that the handset 201 is being held in front of the user 212 and away from the user's ear (as shown in FIG. 2), or is within a holster or other holding device, or is in a moving vehicle, or is in any other position/orientation that may be correlated to a public mode of operation”; paragraph [0093]: “the detected movement of placing the mobile device handset "face down" on a surface may cause the device to directly enter a non-active communication mode. By the action of the user placing the handset face down on a surface (e.g., the handset is moved to the fourth position 208 shown in FIG. 2), it may be inferred that the user no longer wishes to participate in the communication session”).
Subbaramoo does not teach the intent to disengage is determined based on the radar data.
Since “the intent to disengage is determined based on the radar data” is a key factor in the success of the apparatus. As discussed by Subbaramoo, “the detected action may be the motion and/or positioning of the device handset, such as the movement of the handset towards or away from the user's ear, and/or the placement of the handset on a surface in a face-up or face-down position”. This practice is well known in the radar art and would follow in “radar or camera-based sensors may provide a position for one or multiple users. The position is then used to infer context, e.g. approaching the client device 102, moving away from the client device, presence in a different room than the client device, and so forth”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use “determining the intent to disengage based on the radar data” and to incorporate it into the apparatus taught by the combination of Subbaramoo and Scott since there are a finite number of identified, predictable potential solutions (i.e., .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Subbaramoo in view of Scott and further in view of Jiang at al. (WIPO PCT Application Publication WO2019206091A1) hereinafter “Jiang”.
In regards of claim 8, Subbaramoo and Scott teach claimed invention as shown above for the claim 7. 
Neither Subbaramoo nor Scott teach the low-information state is configured to present a current time, date, weather condition, or battery-power status.
Jiang teaches the low-information state is configured to present a current time, date, weather condition, or battery-power status (Jiang, paragraph [0007]: “the electronic device can automatically determine the off-screen display mode according to the setting status information, the electronic device can intelligently determine the off-screen display mode according to the different scenes the electronic device is currently in, which improves the electronic The intelligent interaction capability between the device and the user also improves the user experience”; Paragraph [0013]: “In a possible design, the device status information includes battery remaining power information”; paragraph [0096]: “The GUI may include a status bar 213, a hideable navigation bar 216, a time and weather widget 214, and more The icon of each application program, for example, the icon 215 of the camera. Among them, the status bar 213 may include the name of the operator (China Mobile), mobile network (4G), time, and remaining power”; paragraph [0099]: “In order to enable the off-screen display function to meet the different needs of users more flexibly, the embodiment of the application configures at least two modes for the off-screen display function in the mobile phone 200; after the off-screen display function is enabled on the mobile phone, the mobile phone can be set according to the user’s settings Or the system default settings, automatically switch between the above at least two modes”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method of Subbaramoo to include configuring the low-information state to present a current time, date, weather condition, or battery-power status as taught by Jiang in order to “reallocate resources, such as bandwidth” (Subbaramoo paragraph [0084]). As in Subbaramoo, it is within the capabilities of one of ordinary skill in the art to include configuring the low-information state to present a current time, date, weather condition, or battery-power status as taught by Jiang with the predicted result reallocating the resources as needed in Subbaramoo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu (U.S. Patent Application Publication 2014/0124647A1) teaches a sensor array and method of controlling sensing device and related electronic device;
Parikh et al. (U.S. Patent Application Publication 2017/0358940A1) teaches a managing energy usage in mobile devices;
Cardozo et al. (U.S. Patent Application Publication 2016/0073351A1) teaches a method of providing user with battery power notification in mobile device and mobile device therefor.
Harb Reda (Chinese Patent Document Publication CN-108781308-A, British Patent Document Publications GB-2548964-B and GB-2575185-A) teaches system and methods for allowing a user to access blocked media;
Krantz et al. (U.S. Patent Application Publication 2009/0296930A1) teaches techniques to provision and manage a digital telephone to authenticate with a network;
Miettinen et al. (U.S. Patent Application Publication 2012/0185910A1) teaches a method and apparatus for adjusting context-based factors for selecting a security policy;
Tanaka et al. (U.S. Patent Application Publication 2017/0010658A1) teaches smart wearable devices and methods with power consumption and network load optimization;
Tran et al. (U.S. Patent Application Publication 2018/0117447A1) teaches a smart device;
Amini et al. (U.S. Patent Application Publication 2019/0260661A1) teaches a battery efficient wireless network connection and registration for a low-power device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648